Citation Nr: 0631015	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  92-06 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Entitlement to service connection for the increase in 
disability of a nonservice-connected back disorder 
attributable to service-connected postoperative residuals of 
a right inguinal hernia.

2.  What evaluation is warranted from May 23, 1986, for a 
right inguinal hernia scar?

3.  What evaluation is warranted from May 3, 1993, for a 
right inguinal hernia?

4.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
October 1961.

In October 1986, the Cleveland, Ohio, Regional Office (RO) 
granted service connection for postoperative residuals of a 
right inguinal hernia, and assigned a noncompensable 
evaluation.  The veteran appealed.  A January 1987 RO 
decision assigned a 10 percent evaluation for a tender 
postoperative residual right inguinal hernia scar.  The 
veteran continued his appeal.

A November 1987 RO decision denied entitlement to service 
connection for a back disorder due to the right inguinal 
hernia.  Though the veteran did not disagree with that 
decision, the issue of service connection for a back disorder 
was included on a November 1987 Supplemental Statement of the 
Case.

In separate December 1989 decisions, the Board of Veterans' 
Appeals (Board) remanded the issue pertaining to the 
evaluation warranted for postoperative residuals of a right 
inguinal hernia, and denied service connection for a back 
disorder.  

A June 1991 Board decision denied an evaluation greater than 
10 percent for postoperative residuals of a right inguinal 
hernia.

A September 1991 RO decision found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a back disorder.  The 
veteran appealed.  

At a March 1992 Board hearing, the veteran raised the issue 
of entitlement to an increased evaluation for postoperative 
residuals of a right inguinal hernia.  The Board took 
jurisdiction of that issue, and remanded both to the RO in 
February 1993.  

In October 1993, the RO again denied the benefits sought on 
appeal.

In October 1995, the Board found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a back disorder.  The 
Board also denied entitlement to an increased evaluation for 
post operative residuals of a right inguinal hernia.  The 
veteran appealed to what is now known as the United States 
Court of Appeals for Veterans Claims (Court).

In a February 1997 order, the Court sustained a joint motion 
for remand.  The thrust of the motion was that the Board 
failed to adequately consider the matter of entitlement to 
service connection for any increase in disability of the 
nonservice-connected back disorder attributable to the 
service-connected postoperative residuals of a right inguinal 
hernia.  Thus, the Court's order was limited to the back 
disorder issue, and limited further by the nature thereof.  
Notably, however, in a separate September 1997 order, the 
Court also remanded the claim for an increased evaluation for 
postoperative residuals of a right inguinal hernia.  The 
Board remanded both issues in February 1998.

In a July 1998 rating decision entitlement to a TDIU was 
denied.  The veteran appealed.  A January 1999 Supplemental 
Statement of the Case continued the denial of entitlement to 
service connection for a back disorder and entitlement to an 
increased evaluation for postoperative residuals of a right 
inguinal hernia.  

In a document dated August 20, 1998, the veteran argued that 
VA should procure the opinion of an independent medical 
expert in connection with the evaluation for postoperative 
residuals of a right inguinal hernia.  The Board will address 
his request, if the benefit sought on appeal remains denied, 
when the case is returned following the remand prescribed 
below.

In August 2000, July 2003 and June 2006 the Board remanded 
the claims.

In August 2006, the RO returned the now 10 volume set of 
claims files to the Board requesting clarification of a June 
2006 instruction to secure a medical opinion addressing 
whether the veteran's service connected right inguinal hernia 
caused an incremental increase in disability caused by a 
nonservice-connected back disorder.  

In this regard, the record shows that the Board's August 2000 
and July 2003 remands also requested an opinion as to this 
question.  The August 2000 remand asked that the opinion be 
provided after both a review of the record on appeal and an 
examination of the veteran.  In contrast, the July 2003 
remand asked that the opinion be provided only after the 
examiner was provided certain evidence to review.  Notably VA 
obtained the requested opinion in November 2004.  While that 
opinion was only based on a review of the record on appeal 
and not a new examination, the record shows that the veteran 
refused to report for an examination.  In light of the above, 
the Board finds that a remand to obtain another medical 
opinion as to this question is not required.  

Despite the foregoing, however, remand is required to satisfy 
the veteran's outstanding hearing request and in light of yet 
additional evidence submitted since the last supplemental 
statement of the case.  Hence, this appeal will be REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part. 


REMAND

In May 2006, the veteran filed a statement with the Board 
requesting another hearing before a traveling Veterans Law 
Judge at the RO.  As that hearing has not been held and that 
request has not been withdrawn, and as the veteran has 
submitted additional evidence without a waiver of 
consideration by the RO, remand is required.  38 C.F.R. 
§§ 20.703, 20.1304 (2006).

Accordingly, to ensure compliance with due process 
requirements, this case is REMANDED for the following 
actions:

1.  The RO should schedule a hearing for 
the veteran before a Veterans Law Judge at 
the local VA Regional Office.

2.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the Veterans Claims Assistance Act of 
2000 (VCAA), such as providing updated 
notice of what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence, then such 
development must be undertaken in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  
Moreover, the RO must document their 
consideration of the additional evidence 
submitted since the issuance of a 
supplemental statement of the case in 
February 2006.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  No action is required by the veteran until he 
receives further 


notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



________________________                                         
_______________________
      DEREK R. BROWN			         D. C. 
SPICKLER
      Veterans Law Judge			       Veterans Law 
Judge
   Board of Veterans' Appeals		            Board of 
Veterans' Appeals



__________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

